DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 7/23/21.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Du, US 2010/0018147 supported by Pervan, US 2002/0007609.
Regarding claims 1 and 15:
Du discloses a set of floor panels (10) comprising a first panel and a second panel, wherein the first panel comprises a first edge, a first panel surface and a second opposite panel surface, and the second panel comprises a second edge, a third panel surface and an opposite fourth panel 5surface, 
wherein the first edge comprises a locking strip with a locking element configured to cooperate with a locking groove at the second edge of the second panel for locking the first edge to the second edge in a first direction which is parallel to the first panel surface, 
wherein the first edge is configured to be assembled to the second edge by a 10displacement of the second edge relative the first edge in an assembly direction, which is perpendicular to the first panel surface, to obtain a locked position of the first edge and the second edge, 
wherein the locking element comprises a first locking surface at a first angle from a plane parallel to the first panel surface and the locking groove comprises a second locking 15surface at a second angle from a plane parallel to the third panel surface, 
wherein the first angle is different from the second angle such that the first locking surface converges towards the second locking surface at a cooperation part in the locked position, 
wherein the first locking surface cooperates with the second locking surface at the 20cooperation part for the locking in the first direction, and 
Du appears to disclose wherein the difference between the first angle and the second angle is in the range of about 5° to about 15° but does not expressly disclose that exact range.

    PNG
    media_image1.png
    535
    1065
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the difference between the angles limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.  In the instant case, Du discloses where the theta angle can be within a wide range (as shown in Fig. 6 and addressed in para. 0067) wherein the gap provides for both a firm connection and easy installation without decoupling (Summary of Du).
Pervan, of similar geometry, also discloses wherein the angles/inclination can be varied to provide play between all surfaces which are not operative in the locking system, so that the friction in connection with displacement parallel with the joint edge is reduced thus facilitating mounting:

    PNG
    media_image2.png
    439
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    608
    media_image3.png
    Greyscale

Regarding claim 2:
Du discloses wherein the cooperation part is closer to a strip surface of the locking strip than to an outer surface of the locking element.
Regarding claim 3:
Du discloses a space between the first locking surface and the second locking surface in the locked position, wherein the space is located between the cooperation part and an outer surface of the locking element.
Regarding claim 4:
Du discloses wherein the locking element comprises a first guiding surface (sloped surface) at an outer surface and the locking groove comprises a second guiding surface (obtuse angled surface) at an opening of the locking groove, wherein the first guiding surface is configured 5to cooperate with the second guiding surface during assembling to guide the locking element into the locking groove.
Regarding claim 5:
Du discloses wherein the cooperation part is positioned at a first distance from a strip surface of the locking strip, wherein an outer surface of the locking 10element is positioned at a second distance from a strip surface of the locking strip, and wherein a ratio between the first distance and the second distance appears to be in the range of about 0.03 to about 0.3.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  
Regarding claim 6:
Du discloses wherein one of the first edge or the second edge 15comprises a tongue which is configured to cooperate with a tongue groove at the other one of the first edge or the second edge for a locking in a second direction which is perpendicular to the first direction.
Regarding claim 8:
Du discloses wherein the first angle is in the range of about 90 to 145 deg and the second angle is in the range of about 80 to 135 deg.
Regarding claim 9:
Du discloses wherein the first locking surface and the second locking surface are configured for a locking in a second direction perpendicular to the first direction (locking is provided both vertically and horizontally).
Regarding claim 10:
Du appears to disclose wherein the first angle is in the range of about 70 to 90 deg and the second angle is in the range of about 75 to 85 deg.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  
Regarding claim 11:
Du discloses wherein the panels are wood (para. 0006).
Regarding claims 12-13:
Du does not disclose the exact distance range as 3 to 15mm between surfaces.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  
Regarding claim 14:
Du discloses a decorative surface on the first and third panel surfaces (para. 0030).
Regarding claim 16:
Du discloses wherein the cooperation part extends along a portion of the first locking surface, the portion of the first locking surface being oriented at the first angle. The angle changes at the convergence point which is the cooperation part, such that the convergence point has the first locking surface oriented at the first angle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Du, US 2010/0018147 supported by Pervan, US 2002/0007609, further in view of Schulte, US 2012/0174519.
Regarding claim 7:
Du does not disclose, though Schulte discloses a tongue (16) that is a flexible tongue located in an insertion groove at the one of the first edge of the second edge.
At the time the invention was filed, it would have been obvious to a substitute the tongue connection of Schulte for that of Du to prevent damage to the panels when connecting them (para. 0002 of Schulte).

Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the first and second locking surfaces do not cooperate with one another, applicant does not expound on that conclusory statement with any supporting evidence or rationale. The examiner maintains that the locking surfaces do cooperate with one another as shown below. 

    PNG
    media_image4.png
    392
    839
    media_image4.png
    Greyscale

	Regarding applicant’s argument that Du does not describe varying the angle created by the surfaces of Fig. 26, Fig. 6 and Fig. 26 disclose similar embodiments of the same principle design. Du explicitly teaches that connection angles can be varied. Further, the secondary reference of Pervan teaches that adjustment of the angle varies the friction holding the joint in place such that it can be displaced and thereby held in place with varying degrees of force as desired. Modifying the angle as suggested by Pervan is a reasonable modification of the teaching of Du that yields predictable results as suggested in the disclosure of Pervan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633